


Exhibit 10.55

 

SHAREHOLDER AGREEMENT

 

by and between

 

SEAGATE TECHNOLOGY PLC

 

and

 

SAMSUNG ELECTRONICS CO., LTD.

 

Dated as of April 19, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

Section 1.1.

Certain Definitions.

1

Section 1.2.

Rules of Construction.

2

 

 

 

ARTICLE II STANDSTILL AND VOTING

2

 

 

 

Section 2.1.

Standstill Provisions

2

Section 2.2.

Voting.

4

 

 

 

ARTICLE III RESTRICTIONS ON TRANSFER

4

 

 

 

Section 3.1.

Transfer Restrictions.

4

Section 3.2.

Restrictive Legends; Securities Law Compliance.

6

Section 3.3.

Procedures for Transfer; Right of First Refusal.

7

Section 3.4.

Applicability to Other Securities

8

 

 

 

ARTICLE IV REGISTRATION

8

 

 

 

Section 4.1.

Registration; Registration Procedures.

8

Section 4.2.

Information Supplied.

11

Section 4.3.

Expenses.

11

Section 4.4.

Restrictions on Disposition.

11

Section 4.5.

Indemnification Indemnification by Company.

12

Section 4.6.

No Inconsistent Agreements; No Free Writing Prospectuses.

15

Section 4.7.

Termination of Registration Rights.

15

Section 4.8.

Reports under the Exchange Act.

15

 

 

 

ARTICLE V BOARD DESIGNATION RIGHTS

16

 

 

 

Section 5.1.

Board Designation Rights.

16

 

 

 

ARTICLE VI MISCELLANEOUS

17

 

 

 

Section 6.1.

Governing Law.

17

Section 6.2.

Consent to Jurisdiction.

17

Section 6.3.

Successors and Assigns.

17

Section 6.4.

Entire Agreement.

17

Section 6.5.

Amendment; Waiver.

17

Section 6.6.

Notices.

18

Section 6.7.

Counterparts.

19

Section 6.8.

Severability.

19

Section 6.9.

Injunctive Relief.

19

 

i

--------------------------------------------------------------------------------


 

SHAREHOLDER AGREEMENT

 

THIS SHAREHOLDER AGREEMENT (this “Agreement”) is dated as of April 19, 2011 by
and between Seagate Technology plc, a company incorporated under the laws of the
Republic of Ireland (“Company”), and Samsung Electronics Co., Ltd., a company
organized under the laws of the Republic of Korea (“Shareholder”) (each, a
“Party” and together, the “Parties”). This Agreement is entered into in
connection with the Asset Purchase Agreement (the “Asset Purchase Agreement”) of
even date herewith by and among the Company, Shareholder and Seagate Technology
International, an exempted company incorporated with limited liability under the
laws of the Cayman Islands and a wholly owned subsidiary of Company
(“Purchaser”). This Agreement shall take effect as of the date of the Closing
(as defined in the Asset Purchase Agreement). In the event the Closing does not
occur, this Agreement shall not take effect, and no party hereto shall have any
rights or obligations hereunder.

 

RECITALS

 

WHEREAS, as partial consideration for acquisition of the Acquired Assets (as
defined in the Asset Purchase Agreement) under the terms of the Asset Purchase
Agreement, Purchaser has agreed to issue a loan note in the amount of
US$687,500,000 (the “Loan Note”) to Shareholder, and guaranteed by Company,
pursuant to which the parties thereto agree that, at the option of Shareholder
or Company, the amount due under the Loan Note will be exchangeable for up to an
aggregate of 45,239,490 ordinary shares of Company, par value $0.00001 per share
(the “Ordinary Shares”) in full and final satisfaction of all amounts owed by
Purchaser to Shareholder under the Loan Note.

 

WHEREAS, as a material inducement for Company, Purchaser and Shareholder to
enter into the Asset Purchase Agreement, Company and Shareholder have agreed to
enter into this Agreement as of the Closing Date to be effective immediately
upon the allotment and issue of the Ordinary Shares.

 

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants and agreements, representations and warranties set forth herein, and
for other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

 

Section 1.1                                   Certain Definitions.  For all
purposes of and under this Agreement, certain terms not otherwise defined herein
have the meanings ascribed to those terms in Appendix A.

 

--------------------------------------------------------------------------------


 

Section 1.2.                                Rules of Construction.  All
references herein to Articles or Sections shall be deemed to be references to
Articles and Sections of this Agreement unless the context shall otherwise
require.

 

(b)                                 The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.”

 

(c)                                  The headings set forth in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(d)                                 All references in this Agreement to the
Subsidiaries of a Person shall be deemed to include all direct and indirect
Subsidiaries of such Person.

 

(e)                                  Unless otherwise specifically provided, all
references in this Agreement to “dollars” or “$” shall mean United States
Dollars.

 

(f)                                    The definitions set this Agreement shall
apply equally to both the singular and plural forms of the terms defined.

 

(g)                                 Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.

 

(h)                                 Unless the context shall otherwise require,
any reference to any contract, instrument, statute, rule or regulation is a
reference to it as amended and supplemented from time to time (and, in the case
of a statute, rule or regulation, to any successor provision).

 

(i)                                     Any reference in this Agreement to a
“day” or a number of “days” (without the explicit qualification of “Business”)
shall be interpreted as a reference to a calendar day or number of calendar
days. In the event that any date provided for in this Agreement falls on a date
that is not a Business Day, such date shall be deemed extended to the next
Business Day.

 

ARTICLE II

STANDSTILL AND VOTING

 

Section 2.1.                                Standstill Provisions.

 

(a)                                  Shareholder agrees that it will not, and
will cause its Affiliates and the Representatives acting on its or any of its
Affiliates’ behalf not to, directly or indirectly, acting alone or in concert
with others, unless specifically invited to do so in writing in advance by the
Board:

 

(i)                                     acquire or agree to acquire, or offer,
propose or seek to acquire, directly or indirectly, by purchase or otherwise,
ownership (including beneficial ownership) of any securities, assets or
businesses of Company or any of its Subsidiaries, or any direct or indirect
rights or options to acquire such ownership (including from any other Person) if
the effect of such acquisition would be that Shareholder and its Affiliates
(including, without

 

2

--------------------------------------------------------------------------------


 

limitation, any Group of which Shareholder or any of its Affiliates is a member)
beneficially own, in aggregate, more than 19.9% of the then outstanding Voting
Securities;

 

(ii)                                  effect or seek, offer or propose to effect
(with or without conditions) any merger, takeover (whether effected by means of
an offer, scheme of arrangement or otherwise), consolidation, business
combination, recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction with or involving Company or any of its Subsidiaries
or any of its or their respective securities or assets;

 

(iii)                               except as provided for in Section 5.1, and
subject to the limitations therein, (A) make, or in any way participate in or
encourage, or form or join or in any way participate in any Group or otherwise
act in concert with any third Person (other than any Affiliate of Shareholder),
in any “solicitation” of “proxies” (as such terms are used in the rules of the
SEC) or consents to vote Voting Securities (other than in accordance with and
consistent with the recommendation of the Board of Directors of Company), (B)
seek to advise or influence any Person or form or join or in any way participate
in any Group or otherwise act in concert with any third Person to seek to advise
or influence any Person (other than any Affiliate of such Shareholder) with
respect to the voting of any Voting Securities (other than in accordance with
and consistent with the recommendation of the Board), or (C) call or seek to
have called, or form or join or in any way participate in any Group or otherwise
act in concert with any third Person, to call or seek to have called, any
meeting of the holders of Voting Securities (or securities convertible into, or
exercisable or exchangeable for, Voting Securities);

 

(iv)                              except as provided for in Section 5.1, and
subject to the limitations therein, deposit any Voting Securities in a voting
trust or, except as otherwise provided in Section 2.2, subject any Voting
Securities to any arrangement or agreement with any Person with respect to the
voting of such Voting Securities;

 

(v)                                 except as provided for in Section 5.1, and
subject to the limitations therein, seek, whether alone or in concert with any
Group or otherwise in concert with others (A) to place a representative on the
Board, (B) seek the removal of any member of the Board, or (C) otherwise seek or
propose to control the Board, the management, or the policies of Company;

 

(vi)                              other than any Affiliate of such Shareholder
with respect to voting, and except as provided for in Section 5.1(a), and
subject to the limitations therein, form, join or in any way participate in a
Group or other group, or otherwise act in concert with any third Person, for the
purpose of acquiring, holding, voting or disposing of Voting Securities;

 

(vii)                               publicly disclose any intent, purpose, plan
or proposal to do any of the foregoing; or

 

(viii)                            assist, participate in, provide or arrange
financing to do any of the foregoing, whether alone or in concert with any Group
or otherwise in concert with others.

 

(b)                                 Notwithstanding any other provision of this
Section, nothing in Section 2.1(a) shall be deemed to prevent or otherwise limit
the exercise of any rights or remedies available to Shareholder or any Affiliate
of Shareholder under, in connection with, contemplated

 

3

--------------------------------------------------------------------------------


 

by or arising out of the Asset Purchase Agreement or any other Transaction
Document (as defined in the Asset Purchase Agreement).

 

(c)                                  The provisions of this Section 2.1 shall
terminate automatically without any further action upon the fifth (5th)
anniversary of the Closing Date.

 

Section 2.2.                              Voting.

 

(a)                                  Shareholder shall take such action (and
shall cause each of its Affiliates that beneficially own Voting Securities to
take such action) as may be required so that all Voting Securities beneficially
owned by Shareholder (or any such Affiliate of Shareholder) from time to time
are voted in the same manner (“for,” “against,” “withheld,” “abstain” or
otherwise, with lost, damaged or disfigured ballots counting as abstentions to
the extent that they cannot be counted as “for,” “against,” “withheld” or
otherwise under applicable law) as recommended by the Board to the other holders
of Voting Securities with respect to the appointment and removal of members of
the Board, subject to Article V.

 

(b)                                 Shareholder (or any Affiliate of
Shareholder), as the holder of Voting Securities, shall use its commercially
reasonable efforts to be present, in person or by proxy, at all meetings of the
shareholders of Company so that all Voting Securities beneficially owned by
Shareholder (or such Affiliate of Shareholder) from time to time may be counted
for the purposes of determining the presence of a quorum at such meetings. The
foregoing provision shall also apply to the execution by Shareholder of any
written consent in lieu of a meeting of holders of Voting Securities or any
class thereof.

 

(c)                                  The provisions of this Section 2.2 shall
terminate automatically without any further action at such time as Shareholder
(together with all of its Affiliates) beneficially owns less than five percent
(5%) of the then outstanding Voting Securities.

 

ARTICLE III

RESTRICTIONS ON TRANSFER

 

Section 3.1.                                Transfer Restrictions.

 

(a)                                  Shareholder shall not Transfer any
Acquisition Shares, other than as expressly permitted by, and in compliance
with, the provisions of this Article III.

 

(b)                                 Prior to the date that is twelve (12) months
after the Closing Date (the “Release Date”), Shareholder shall not, without the
prior written consent of Company, Transfer any of the Acquisition Shares other
than as expressly permitted by, and in compliance with, the following provisions
of this Section 3.1(b) (such restrictions on Transfer, together with the
restrictions on Transfer set forth in Section 3.1(d), the “Transfer
Restrictions”):

 

(i)                                     Shareholder may Transfer all or any of
its Acquisition Shares in a transaction exempt from the registration
requirements under the Securities Act to any Affiliate, so long as prior to or
concurrent with any such Transfer the Affiliate (1) agrees to be bound by the
terms hereunder as a “Shareholder” and such other terms hereunder applicable to
the transferring Shareholder, (2) agrees that the representations, covenants and
other agreements

 

4

--------------------------------------------------------------------------------


 

made by the transferring Shareholder in this Agreement shall be deemed to have
been made by such Affiliate, (3) shall execute a joinder to this Agreement, the
execution of which shall constitute such Affiliate’s agreement to the terms of
this Section 3.1(b)(i), (4) agrees that all notices hereunder to it may be
delivered to the transferring Shareholder on its behalf and that all consents
and waivers given by the transferring Shareholder will be binding on the
Affiliate, and (5) agrees to Transfer such Acquisition Shares to the
transferring Shareholder or other Affiliate of the transferring Shareholder (as
designated by the transferring Shareholder) if it ceases to be an Affiliate of
such Person, subject to compliance with the applicable provisions of Section 3.2
and Section 3.3; or

 

(ii)                                  Shareholder (and any applicable Affiliate)
may Transfer all or any of its Acquisition Shares pursuant to the terms of any
tender offer, exchange offer, takeover (whether effected by means of an offer,
scheme or arrangement or otherwise), merger, reclassification, reorganization,
recapitalization or other similar transaction in which shareholders of Company
are offered, permitted or required to participate as holders of Ordinary Shares;
provided that such tender offer, exchange offer, takeover, merger,
reclassification, reorganization, recapitalization or other transaction has been
approved or recommended by the Board (and which at the time of Transfer
continues to be approved or recommended by the Board) (any such transaction, an
“Approved Transaction”).

 

(c)                                  On and after the Release Date, Shareholder
may Transfer any of the Acquisition Shares, pursuant to an effective
registration statement or in a transaction exempt from the registration
requirements under the Securities Act (including pursuant to and in compliance
with Rule 144) and in compliance with all applicable laws and regulations and
the limitations set forth in Section 3.1(d).

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement, other than pursuant to clauses (i) or (ii) of Section
3.1(b), neither Shareholder nor any of its Affiliates may, in any single
transaction or series of related transactions, Transfer to any Person or group
of related Persons any Acquisition Shares (or, in the case of an intermediary
such as a “broker,” indirectly Transfer to such intermediary’s transferee or
group of related transferees, if the transferee or transferees are known to
Shareholder) if, to the actual knowledge of Shareholder (without any duty of
inquiry other than as and to the limited extent provided in the immediately
following paragraph):

 

(i)                                     such Person or group of related Persons
has filed or, to the actual knowledge of Shareholder, is required to file (in
connection with such Transfer or otherwise) a Schedule 13D disclosing an intent
with respect to its beneficial ownership of Equity Securities other than a
passive investment intent; or

 

(ii)                                  to the extent such Person or group of
related Persons would, upon completion of the Transfer of such Acquisition
Shares, beneficially own more than five percent (5%) of Company’s then
outstanding Voting Securities;

 

unless, in each case, such Transfer:

 

5

--------------------------------------------------------------------------------


 

(1)                                  has been approved by, or is in connection
with a transaction approved or recommended by, the Board;

 

(2)                                  is made pursuant to a tender offer,
exchange offer, takeover (whether effected by means of an offer, scheme of
arrangement or otherwise) merger, consolidation or similar transaction that is
an Approved Transaction; or

 

(3)                                  Shareholder or its Affiliate proposing to
effect such Transfer has complied with the procedures set forth in Section
3.3(b).

 

The restrictions on Transfer set forth in this Section 3.1(d) shall terminate
automatically without any further action at such time as Shareholder, together
with its Affiliates, beneficially owns less than five percent (5%) of the then
outstanding Voting Securities.

 

Section 3.2.                                Restrictive Legends; Securities Law
Compliance.

 

(a)                                  The certificate or certificates
representing the Acquisition Shares shall be stamped or otherwise imprinted with
a legend substantially in the following form (in addition to any legend required
under applicable state securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED OR SOLD UNLESS REGISTERED OR EXEMPT FROM REGISTRATION UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS OF A SHAREHOLDER AGREEMENT AND MAY NOT BE
SOLD OR TRANSFERRED EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT.”

 

(b)                                 Shareholder agrees and consents to the entry
of stop transfer instructions with Company’s transfer agent and registrar
against the transfer of Shareholder’s Acquisition Shares except in compliance
with this Article III.

 

(c)                                  Each certificate evidencing the Acquisition
Shares transferred as herein provided shall bear the restrictive legend set
forth (or described) in Section 3.2(a) above, except that (i) such certificate
shall not be required to bear the first sentence of such restrictive legend if
(A) in the opinion of counsel for Company, such legend is not required in order
to establish compliance with the registration requirements of the Securities Act
or (B) the securities represented by such certificate are Transferred in
reliance upon Rule 144 or such other available exemption from registration under
the Securities Act, and (ii) such certificate shall not be required to bear the
second sentence of such restrictive legend from and after the time that the
securities represented by such certificate are no longer subject to any
contractual restrictions set forth in this Agreement, it being understood and
agreed, for the avoidance of doubt and without prejudice to any other provision
of this Agreement that would operate to terminate any such contractual
restriction, that such securities will no longer be subject to any contractual

 

6

--------------------------------------------------------------------------------


 

restrictions following any Transfer thereof in accordance with Section
3.1(b)(ii) or Section 3.1(c).

 

Section 3.3.                                Procedures for Transfer; Right of
First Refusal.

 

(a)                                  In order to ensure compliance with the
provisions of this Article III, prior to any proposed Transfer of Acquisition
Shares (other than any Transfer of Registrable Securities pursuant to Article
IV), Shareholder shall give written notice to Company of its intention to effect
such Transfer.  Each such notice shall describe the manner and circumstances of
the proposed Transfer in sufficient detail and shall be accompanied by:

 

(i)                                     an opinion of a nationally recognized
securities law firm that such Transfer is exempt from the registration
requirements of Section 5 of the Securities Act;

 

(ii)                                  a seller’s representation letter and, if
such Transfer is proposed to be executed through a broker, a broker’s
representation letter, in each case, in customary form, confirming that such
sale will be or has been effected pursuant to Rule 144 under the Securities Act;
or

 

(iii)                               a “no action” letter from the staff of the
SEC addressed to Shareholders to the effect that the Transfer without
registration would not result in a recommendation by the staff to the SEC that
action be taken with respect thereto.

 

(b)                                 In the event that Shareholder or one of its
Affiliates proposes to Transfer any Acquisition Shares pursuant to Section
3.1(d)(ii)(3), Shareholder (or the applicable Affiliate) shall first comply with
the following provisions of this Section 3.3(b):

 

(i)                                     Prior to Transferring any of its
Acquisition Shares, Shareholder (or the applicable Affiliate) shall deliver to
Company a written notice (the “Transfer Notice”) stating: (A) Seller’s (or the
applicable Affiliate’s) bona fide intention to Transfer such Acquisition Shares;
(B) the name, address and phone number of the proposed purchaser or other
transferee (a “Proposed Transferee”); (C) the aggregate type and number of
Acquisition Shares proposed to be Transferred to each Proposed Transferee (the
“Offered Shares”); and (D) the bona fide cash price or, in reasonable detail,
other consideration for which Shareholder (or the applicable Affiliate) proposes
to Transfer the Offered Shares (the “Offered Price”).

 

(ii)                                  For a period of fifteen (15) days (the
“Exercise Period”) after the date on which the Transfer Notice is deemed to have
been delivered to Company, subject to compliance with the requirements of Irish
law, Company shall have the right to purchase all of the Offered Shares for the
Offered Price. In order to exercise its right hereunder, Company must deliver
written notice (the “Exercise Notice”) to Seller within the Exercise Period. In
such case, Company shall purchase, or cause its designee (which Company shall
notify Shareholder or the applicable Affiliate in advance) to purchase, all of
the Offered Shares by paying the Offered Price to Shareholder (or the applicable
Affiliate) and taking such other necessary actions to effect the foregoing and
Shareholder (or the applicable Affiliate) shall deliver the Offered Shares and
other necessary transfer documents and take such other necessary actions to
effect the foregoing, within ten (10) days after the payment of the Offered
Price.

 

7

--------------------------------------------------------------------------------

 

(iii)                               In the event that Company declines to
exercise its right of purchase under the preceding clause (ii) of this Section
3.3(b) or fails to pay, or cause to be paid, prior to the expiration of the
Exercise Period, the Offered Price in full after delivering the Exercise Notice
in accordance with Section 3.3(b)(ii) or Company fails to send an Exercise
Notice prior to the expiration of the Exercise Period, Shareholder (or the
applicable Affiliate) shall be permitted to Transfer to the Proposed Transferee
the Offered Shares at the Offered Price at any time from and including the date
falling thirty (30) days after the end of the Exercise Period, if the Exercise
Notice is not received by Shareholder, or forty (40) days after the end of the
Exercise Period, if the Exercise Notice is received by Shareholder but Company
fails to pay, or cause to be paid, the Offered Price in full in accordance with
Section 3.3(b)(ii). In the event that Shareholder shall not Transfer to the
Proposed Transferee all or any of the Offered Shares at the Offer Price during
the periods contemplated by this Section 3.3(b)(iii), then Shareholder and its
Affiliates shall comply with the terms of this Section 3.3(b) prior to, and as a
condition of, any subsequent Transfer of any Acquisition Shares.

 

(c)                                  Notwithstanding anything to the contrary
set forth herein, if Company fails to effect the Registration of all of the
Registrable Securities in accordance with Section 4.1, and subject to the
limitations therein, the rights and obligations of the Parties under Section
3.3(b) shall terminate automatically without any further action.

 

(d)                                 Any attempted or purported Transfer of
Acquisition Shares in violation of this Agreement shall be null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the provisions hereof. Company shall not record on its stock
transfer books or otherwise any attempted or purported Transfer in violation of
this Agreement.

 

(e)                                  Company will cooperate with, and will
direct its transfer agent and registrar to cooperate with and process, as
promptly as practicable, any proposed Transfer of Acquisition Shares by
Shareholder that does not violate the provisions of this Agreement.

 

Section 3.4.                                Applicability to Other Securities.
If, following the date hereof, Company issues any Ordinary Shares or any other
securities of Company in respect of or in substitution or exchange for the
Acquisition Shares in connection with any stock split, dividend or combination,
or any recapitalization, reclassification or similar transaction, such shares or
securities shall be subject to the same restrictions set forth in this Article
III as are then applicable to the Acquisition Shares with respect to which such
shares or securities have been issued in respect of or in substitution or
exchange for.  In such an event, the Parties hereby agree to make such
amendments or modifications to this Agreement as may be appropriate to reflect
such treatment of such shares or other securities.

 

ARTICLE IV

REGISTRATION

 

Section 4.1.                                Registration; Registration
Procedures.

 

(a)                                  Subject to the provisions of this Article
IV, to the extent not prohibited by any applicable law or applicable
interpretation of the Staff of the SEC, on or prior to the Release Date, Company
shall effect the registration under the Securities Act of all of Shareholder’s

 

8

--------------------------------------------------------------------------------


 

Registrable Securities on or prior to the Release Date; provided, however, that
if the Release Date occurs when (i) the registration, offering or sale of the
Registrable Securities would, in Company’s judgment, impede, delay or otherwise
interfere with any pending or contemplated material acquisition, disposition,
corporate reorganization or similar material transaction, or (ii) non-public
material information not otherwise then required by applicable law to be
publicly disclosed regarding Company exists, the immediate disclosure of which
would in Company’s judgment be significantly disadvantageous to Company (clauses
(i) and (ii), a “Material Pending Event”), then Company may postpone the filing
of a Registration Statement for a period not to exceed 90 consecutive calendar
days from the Release Date upon providing Shareholder with written notice of
such postponement (which notice need not include a statement of the reason for
such postponement).  Shareholder shall keep confidential any communications
received by it from Company regarding the postponement pursuant to this Section
4.1(a) (including the fact of the postponement).

 

(b)                                 Subject to the limitations set forth in
Article IV, Company shall:

 

(i)                            prepare and file with the SEC such amendments and
supplements to such registration statement (including Exchange Act documents
incorporated by reference into the registration statement) and the prospectus
used in connection therewith as may be necessary to comply with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all securities covered by such registration statement in accordance with the
intended methods of disposition by Shareholder set forth in such registration
statement; provided that before filing a registration statement or prospectus or
any amendments or supplements thereto in accordance with this Section 4.1(b)(i)
to the extent that doing so will not materially interfere with the timing of the
offering: (i) Company will furnish to counsel of Shareholder copies of all
documents proposed to be filed, and (ii) such documents will be subject to the
review of such counsel reasonably in advance of any filing to permit a
reasonable opportunity to review and comment in light of the circumstances;

 

(ii)                         comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the SEC and use its commercially reasonable efforts to comply with
all applicable securities laws in the United States and Register or qualify such
Registrable Securities covered by such registration in such jurisdictions in the
United States as Shareholder shall reasonably request, and do any and all other
acts and things which may be reasonably necessary to enable Shareholder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by Shareholder, except that Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this Section 4.1(b)(ii), it
would not be obligated to, subject itself to taxation in any such jurisdiction
or to consent to general service of process in any such jurisdiction;

 

(iii)                      notify Shareholder promptly if Company becomes aware
that the prospectus included in such registration statement, as then in effect,
or the registration statement includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and prepare an amended or supplemental prospectus as may be
necessary so that, as thereafter made available to the purchasers of such
Registrable Securities,

 

9

--------------------------------------------------------------------------------


 

such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing;

 

(iv)                     otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable (but not more than 18
months) after the effective date of the registration statement, an earnings
statement which shall satisfy the provisions of Section 11(a) of the Securities
Act;

 

(v)                        (A) list such Registrable Securities on the exchange
on which the Ordinary Shares are then listed (if such Registrable Securities are
not already so listed and if such listing is then permitted under the rules of
such exchange) to the extent required and (B) provide for a transfer agent and
registrar for such Registrable Securities covered by such registration statement
not later than the effective date of such registration statement;

 

(vi)                     make available for inspection by Shareholder, by any
underwriter participating in any disposition to be effected pursuant to such
registration statement and by any attorney, accountant or other agent retained
by Shareholder or any such underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of Company, and cause all
of Company’s officers, directors and employees to supply all information
reasonably requested by Shareholder, or any such underwriter, attorney,
accountant or agent in connection with the “due diligence” of Shareholder with
respect to such registration statement, subject to the execution of a mutually
acceptable confidentiality agreement;

 

(vii)                  promptly notify counsel for Shareholder in writing (A) of
the receipt of any comments from the SEC, (B) of any request by the SEC to amend
the registration statement or amend or supplement the prospectus or for
additional information, and (C) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any prospectus, or of the suspension of the
qualification of the registration statement for offering or sale in any
jurisdiction, or of the institution or threatening of any proceedings for any of
such purposes;

 

(viii)               use commercially reasonable best effort to obtain the
withdrawal of any stop order suspending the effectiveness of the registration
statement or of any order preventing or suspending the use of any prospectus as
soon as practicable;

 

(ix)                       (A) if requested by Shareholder, promptly incorporate
in a prospectus supplement or post-effective amendment such information as
Shareholder reasonably requests to be included therein; and (B) make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after being notified of the matters incorporated in such
prospectus supplement or post-effective amendment; and

 

(x)                          cooperate with Shareholder to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing Registrable Securities to be sold under the registration statement,
and enable such securities to be in such denominations and Registered in such
names as Shareholder may reasonably request.

 

10

--------------------------------------------------------------------------------


 

Section 4.2.                                Information Supplied. It shall be a
condition precedent to the obligations of Company to take any action to Register
the Registrable Securities held by Shareholder as to which any registration is
being effected that Shareholder shall furnish Company with such information
regarding Shareholder that is pertinent to the disclosure requirements relating
to the registration and the distribution of such securities as Company may from
time to time reasonably request.  Shareholder agrees to furnish to Company as
promptly as reasonably practicable all information required to be disclosed in
order to make the information previously furnished to Company by Shareholder not
misleading.

 

Section 4.3.                                Expenses.  All of the costs and
expenses incurred by Company in connection with any Registration Statement shall
be borne by Company. The costs and expenses of any such registration shall
include, without limitation, the reasonable fees and expenses of Company’s
counsel and its accountants and all other out-of-pocket costs and expenses of
Company incident to the preparation, printing and filing of the registration
statement and all amendments and supplements thereto and the cost of furnishing
copies of each preliminary prospectus, each final prospectus and each amendment
or supplement thereto to purchasers of the securities so Registered, the costs
and expenses incurred in connection with the qualification of such securities so
Registered under the securities or “blue sky” laws of various jurisdictions, the
fees and expenses of Company’s transfer agent and all other costs and expenses
of complying with the provisions of this Article IV with respect to such
registration and the reasonable fees and expenses of any special counsel to
Shareholder, as necessary (collectively, the “Registration Expenses”). All
Selling Expenses will be borne by the holders of the securities Registered pro
rata on the basis of the number of securities so Registered.

 

Section 4.4.                                Restrictions on Disposition.

 

(a)                                  Shareholder agrees that, upon receipt of
any notice from Company of the happening of any event of the kind described in
Section 4.1(b)(iii) or Section 4.1(b)(vii)(C), Shareholder will forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until Shareholder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
4.1(b)(iii) or written notice from Company that the Registration Statement is
again effective and no amendment or supplement is needed; provided that Company
shall use its commercially reasonable best efforts to make the Registration
Statement effective again as soon as practicable thereafter by taking all
necessary actions including filing any amendments and supplements necessary.

 

(b)                                 At any time following the effectiveness of
any Registration Statement when there is a Material Pending Event or if the
prospectus relating to the Registrable Securities contains a material
misstatement or omission, Company may request in writing that Shareholder
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities, and Shareholder shall do so upon
receipt of such written request; provided, however, that unless expressly
requested in writing by Shareholder, Company shall not divulge to Shareholder
the reason for any such postponement, and Company shall be under no obligation
to divulge such reason even if requested by Shareholder.  Company will use its
reasonable best efforts to ensure that the use of the prospectus may be resumed
(A) in the case of clause (i) of the definition of Material Pending Event, as
soon as, in the sole judgment of Company, public disclosure of such Material
Pending Event would not be prejudicial to or

 

11

--------------------------------------------------------------------------------


 

contrary to the interests of Company or, if necessary to avoid unreasonable
burden or expense, as soon as practicable thereafter, and (B) in the case of
clause (ii) of the definition of Material Pending Event, as soon as in the
reasonable discretion of Company, such suspension is no longer appropriate.
Company shall be entitled to exercise its right under this Section 4.4 no more
than once in any 12-month period; provided, however, that the duration of any
such suspension period shall not exceed 90 consecutive days. Shareholder shall
keep confidential any communications received by it from Company regarding the
postponement pursuant to this Section 4.4 (including the fact of the
postponement).

 

Section 4.5.                                Indemnification.

 

(a)                                  Indemnification by Company.  To the fullest
extent permitted by law, Company hereby agrees to indemnify and hold harmless
Shareholder, each Affiliate of Shareholder and its respective directors and
officers, members or general and limited partners (and the directors, officers,
employees, affiliates and each Person who Controls such Shareholder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
(hereinafter referred to as a “Controlling Person”) of any of the foregoing) and
each underwriter, if any, and its Controlling Person, (collectively, the
“Shareholder Indemnified Parties”), against all claims, losses, damages and
liabilities, joint or several, actions or proceedings (whether commenced or
threatened in writing) in respect thereof (“Claims”) and expenses arising out of
or based on: (i) any untrue statement or alleged untrue statement of a material
fact contained in a registration statement (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or any
omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, (ii) any untrue statement or
alleged untrue statement of a material fact contained in a prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus prepared by it or authorized by it in writing for use by
Shareholder (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein not misleading, in light of the circumstances under which they were
made, or (iv) any violation by Company (or alleged violation) of any rule or
regulation promulgated under the Securities Act, the Exchange Act or applicable
“blue sky” laws in connection with any Registration, qualification or
compliance, and Company will reimburse each Shareholder Indemnified Party for
any reasonable fees and disbursements of counsel and any other reasonable
out-of-pocket expenses incurred in connection with investigating, defending or
settling any such Claim; provided that Company will not be liable in any such
case to the extent that any such Claim arises out of or is based on any untrue
statement or alleged untrue statement or omission or alleged omission by
Shareholder but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission is made in such registration
statement, prospectus, or Issuer Free Writing Prospectus in reliance upon and in
conformity with written information furnished to Company by or on behalf of
Shareholder and stated to be specifically for use therein; and provided,
further, that the indemnity agreement contained in this Section 4.5(a) shall not
apply to amounts paid in

 

12

--------------------------------------------------------------------------------


 

settlement of any such Claim if such settlement is effected without the consent
of Company (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

(b)                                 Indemnification by Shareholder. To the
fullest extent permitted by law, Shareholder shall indemnify and hold harmless
Company and any of its Affiliates, directors, officers and Controlling Persons
(collectively, the “Company Indemnified Parties”), against all Claims and
expenses arising out of or based on:  (i) any untrue statement or alleged untrue
statement of a material fact contained in a registration statement (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, (ii) any untrue
statement or alleged untrue statement of a material fact contained in a
prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein not misleading, in light of the circumstances under which they were
made, or (iii) any untrue statement or alleged untrue statement of a material
fact contained in any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, and Shareholder will reimburse
each such Company Indemnified Party for any reasonable fees and disbursements of
counsel and any other reasonable expenses incurred in connection with
investigating and defending or settling any such Claim, in each case to the
extent, but only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, or Issuer Free Writing Prospectus in reliance upon and in
conformity with written information furnished to Company by or on behalf of
Shareholder and stated to be specifically for use therein; provided that in the
absence of fraud by Shareholder, the liability of Shareholder hereunder shall be
limited to the net proceeds received by Shareholder from the sale of Registrable
Securities covered by such registration statement; and provided, further, that
the indemnity agreement contained in this Section 4.5(b) shall not apply to
amounts paid in settlement of any such Claim if such settlement is effected
without the consent of Shareholder (which consent shall not be unreasonably
withheld, conditioned or delayed).

 

(c)                                  Notification of Claims.  Promptly after
receipt by a Person entitled to indemnification pursuant to Section 4.5 (an
“Indemnified Party”) hereunder of written notice of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made pursuant to this Section 4.5, such Indemnified Party will, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the latter of the commencement of such action or proceeding; provided that
the failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section 4.5, except
to the extent that the indemnifying party is prejudiced in any material respect
by such failure to give notice. In case any such action or proceeding is brought
against an Indemnified Party, unless in such Indemnified Party’s reasonable
judgment, based upon advice of counsel, a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such action or
proceeding (in which case the Indemnified Party shall have the right to assume
or continue its own defense and the indemnifying party shall be liable for any

 

13

--------------------------------------------------------------------------------


 

reasonable expenses therefor (but in no event will bear the expenses for more
than one firm of counsel for all Indemnified Parties in each jurisdiction), the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation and shall have no
liability for any settlement made by the Indemnified Party without the consent
of the indemnifying party, such consent not to be unreasonably withheld. No
indemnifying party will settle any action or proceeding or consent to the entry
of any judgment without the prior written consent of the Indemnified Party,
unless such settlement or judgment (i) includes as an unconditional term thereof
the giving by the claimant or plaintiff of a release to such Indemnified Party
from all liability in respect of such action or proceeding and (ii) does not
involve the imposition of equitable remedies or the imposition of any
obligations on such Indemnified Party and does not otherwise adversely affect
such Indemnified Party, other than as a result of the imposition of financial
obligations for which such Indemnified Party will be indemnified hereunder. An
Indemnified Party may not settle any action or proceeding or the entry of any
judgment without the prior written consent of the indemnifying party.

 

(d)                                 Contribution. (i) If the indemnification
provided for in this Section 4.5 from the indemnifying party is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party hereunder in
respect of any Claim or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Claim or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Party in connection with the actions
which resulted in such Claim or expenses, as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 4.5(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding; and (ii) the Parties agree that it would not be just and equitable
if contribution pursuant to this Section 4.5(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 4.5(d)(i).  No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The liability of Shareholder shall,
in the absence of fraud by Shareholder, be limited to the net proceeds received
by Shareholder from the sale of Registrable Securities covered by such
registration statement.

 

(e)                                  Non-Exclusive Remedy. The obligations of
the Parties under this Section 4.5 shall be in addition to any liability which
any Party may otherwise have to the other Party.

 

14

--------------------------------------------------------------------------------


 

(f)                                    Survival. The indemnity and contribution
provisions contained in this Section 4.5 shall remain operative and in full
force and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of Shareholder, any person Controlling
Shareholder or any Affiliate of Shareholder or by or on behalf of Company, its
officers or directors or any person Controlling Company or (iii) the sale of any
Registrable Securities by any Shareholder pursuant to a Registration Statement.

 

Section 4.6.                                No Inconsistent Agreements; No Free
Writing Prospectuses. Company represents and warrants that it is not a party to
a contract which conflicts with or limits or prohibits the exercise of the
rights granted to Shareholder holding Registrable Securities in this Article IV.
Shareholder agrees that, unless it obtains the prior consent of Company it will
not make any offer relating to the Registrable Securities that would constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the SEC.

 

Section 4.7.                                Termination of Registration Rights.
The rights of Shareholder under this Article IV shall terminate (other than
Section 4.3, Section 4.5 and Section 4.7) upon the earliest to occur of (a) the
date on which all shares of Registrable Securities held by Shareholder may
immediately be sold under Rule 144, (b) the date on which Shareholder ceases to
hold any Registrable Securities, (c) the date on which Company is no longer
required to file reports pursuant to Section 13(a) or 15(d) of the Exchange Act,
or (d) the date on which a Form 15 (or any successor form) has been filed under
the Exchange Act with respect to the Ordinary Shares. Company shall have no
obligation to maintain the effectiveness of any Registration Statement with
respect to any Registrable Securities held by Shareholder following the earlier
of (x) the termination of Shareholder’s rights under this Article IV (other than
Section 4.3, Section 4.5 and Section 4.7) or (y) the date Shareholder ceases to
be a Rule 144 Affiliate.

 

Section 4.8.                                Reports under the Exchange Act. 
With a view to making available to Shareholder the benefits of Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
that may at any time permit Shareholder to sell securities of Company to the
public without Registration or pursuant to a Registration Statement, Company
agrees to use its commercially reasonable efforts to:

 

(a)                                  make and keep current public information
available, as those terms are understood and defined in Rule 144, at all times;

 

(b)                                 take all commercially reasonable action
necessary to enable Shareholder to utilize Form S-3 for the resale of its
Registrable Securities;

 

(c)                                  file with the SEC in a timely manner all
reports and other documents required of Company under the Securities Act and the
Exchange Act; and

 

(d)                                 furnish to Shareholder, so long as
Shareholder owns any Registrable Securities, as soon as reasonably practicable
upon request (i) a written statement by Company that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act, or
that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3 (at any time after it so qualifies); (ii) a copy of the most recent
annual or quarterly report of Company and any other reports and documents filed
by Company; and (iii) any other

 

15

--------------------------------------------------------------------------------


 

information as may be reasonably requested in availing Shareholder of any rule
or regulation of the SEC which permits the selling of any securities without
Registration or pursuant to Form S-3.

 

ARTICLE V

BOARD DESIGNATION RIGHTS

 

Section 5.1.                                Board Designation Rights.

 

(a)                                  From and after the Closing and so long as
Shareholder (together with its Affiliates) holds at least seven percent (7%) of
the Voting Securities, Shareholder shall have the right to designate one
director to the Board, who shall, unless otherwise consented to in writing by
Company, at all times be a current executive officer or current employee of
Shareholder (except for any current executive officer or current employee of
Shareholder as of the date hereof who subsequently resigns from or otherwise
leaves his or her position or employment with Shareholder), to be nominated by
Company to serve as a member of the Board (the “Shareholder Nominated Director”)
and Company shall nominate such designee as a member of the Board. In the event
that Shareholder and its Affiliates shall hold less than seven percent (7%) of
the Voting Securities, any director of the Board who was theretofore designated
by Shareholder (or its Affiliate) and elected or appointed to the Board pursuant
to Section 5.1(b) shall promptly offer to resign from the Board, effective
immediately.

 

(b)                                 Company shall, to the extent permitted by
applicable Laws and the articles of association of Company, take all action
necessary to cause the individuals so designated by Shareholder (or its
Affiliate, as applicable) to be elected or appointed to the Board, including (at
the election of Company) either by increasing the size of the Board or by
seeking and accepting or otherwise securing the resignations of such number of
then incumbent directors as is necessary to enable the individuals so designated
by Shareholder (or its Affiliate, as applicable) to be elected or appointed to
the Board.

 

(c)                                  Company shall reimburse the Shareholder
Nominated Director for his or her out-of-pocket expenses incurred in connection
with his or her participation as a member of the Board in a manner consistent
with Company’s policies for reimbursing such expenses of the members of the
Board. Company shall indemnify the Shareholder Nominated Director to the same
extent it indemnifies its other directors pursuant to its articles of
association and other organizational documents and applicable law.

 

(d)                                 Company shall maintain in full force and
effect director and officer liability insurance covering the directors and
officers of Company with terms, conditions, retentions and limits of liability
that are no less favorable than the coverage provided under Company’s policies
existing as of the date of this Agreement.  Company shall use its commercially
reasonable efforts to maintain Company’s articles of association and other
organizational documents to require Company to indemnify its directors and
officers to the fullest extent permitted by law.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1.                                Governing Law.  This Agreement shall
be construed and enforced in accordance with and governed by the laws of the
State of Delaware, without giving effect to the principles of conflict of laws
thereof.

 

Section 6.2.                                Consent to Jurisdiction. Any suit,
action or proceeding brought by any Party seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement will
be brought in a state or federal court located in the State of Delaware and each
of the Parties to this Agreement hereby consents and submits to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by applicable law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court.

 

Section 6.3.                                Successors and Assigns. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by either Party without the prior written consent of the other Party;
provided, however, that, without the consent of Company, Shareholder may assign
this Agreement (and the rights and obligations hereunder) to any of its
Affilates, in connection with a transfer of Acquisition Shares to such Affiliate
pursuant to Section 3.1(b)(i); provided, however, that, notwithstanding such
assignment, the assigning Shareholder shall continue to be bound by all of its
obligations hereunder and the applicable Affiliate shall execute a joinder
agreement if required by Section 3.1(b) of this Agreement so as to be bound by
the terms of this Agreement. This Agreement is not intended and shall not be
construed to create any rights or remedies in any parties other than Shareholder
and Company, and no Person shall assert any rights as third party beneficiary
hereunder.

 

Section 6.4.                                Entire Agreement.  This Agreement
(including Appendix A, which is incorporated herein and forms an integral part
hereof) and Company’s articles of association contain the entire understanding
and agreement between the Parties with regard to Shareholder’s rights in
relation to the Acquisition Shares and supersedes all prior agreements and
understandings among the Parties relating to the subject matter hereof.

 

Section 6.5.                                Amendment; Waiver.

 

(a)                                  This Agreement may be amended if, and only
if, such amendment is in writing and signed by Company and Shareholder.  Any
provision of this Agreement may be waived by the Party against whom the waiver
is to be effective.

 

(b)                                 No waiver by a Party of any
misrepresentation of any representation or warranty, or any breach or failure to
perform or comply with any agreement, covenant or other obligation, of any other
Party hereunder, whether intentional or not, shall be deemed to extend to

 

17

--------------------------------------------------------------------------------

 

any prior or subsequent default, misrepresentation or breach of a warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent occurrence.  No failure or delay by a Party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  Except as otherwise provided herein, the rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided under applicable law.

 

Section 6.6.                                Notices. All notices and other
communications pursuant to this Agreement shall be in writing and shall be
deemed given if delivered personally, telecopied, sent by nationally-recognized
overnight courier or mailed by U.S. registered or certified mail (return receipt
requested), postage prepaid, to the Parties at the addresses set forth below or
to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
or communication shall be deemed to have been delivered and received (a) in the
case of personal delivery, on the date of such delivery, (b) in the case of
telecopy delivery, on the date sent if confirmation of receipt is received and
such notice is also promptly mailed by registered or certified mail (return
receipt requested), (c) in the case of a nationally-recognized overnight courier
in circumstances under which such courier guarantees next Business Day delivery,
on the next Business Day after the date when sent and (d) in the case of
mailing, on the fifth Business Day following that on which the piece of mail
containing such communication is posted to the address provided herein or to
such other address as the Person to whom notice is given may have previously
furnished to the others in writing in the manner set forth above. Any Party
hereto may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended. Notices to Parties pursuant to this
Agreement shall be given:

 

If to Company:

 

 

 

 

 

 

Seagate Technology Public Limited Company

 

Arthur Cox Building

 

Earlsfort Centre, Earlsfort Terrace

 

Dublin 2

 

Facsimile:

+1-831-439-2547

 

Attention:

Kenneth Massaroni

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Wilson Sonsini Goodrich & Rosati

 

Professional Corporation

 

650 Page Mill Road

 

Palo Alto, CA 94304

 

Facsimile:

+1-415-493-6811

 

Attention:

Larry W. Sonsini

 

 

Mark Baudler

 

18

--------------------------------------------------------------------------------


 

If to Shareholder:

 

 

 

 

 

Samsung Electronics Co., Ltd.

 

38th Floor, Samsung Electronics Bldg.

 

1320-10, Seocho 2 Dong, Seocho-Gu

 

Seoul, Korea 137-857

 

Facsimile:

+82-2-2255-8399

 

Attention:

International Legal Department, Office of the General Counsel

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Paul, Hastings, Janofsky & Walker

 

22nd Floor, Bank of China Tower

 

1 Garden Road, Hong Kong

 

Facsimile:

+852-3192-9689

 

Attention:

Daniel S. Kim

 

Section 6.7.                                Counterparts. This Agreement may be
signed in any number of counterparts and the signatures delivered by telecopy,
each of which shall be an original, with the same effect as if the signatures
were upon the same instrument and delivered in person. This Agreement shall
become effective when each Party hereto shall have received a counterpart hereof
signed by the other Parties.

 

Section 6.8.                                Severability. If any provision of
the Agreement is held to be invalid or unenforceable at law, all other
provisions of the Agreement shall remain in full force and effect. Upon any such
determination, the Parties agree to negotiate in good faith to modify this
Agreement so as to give effect to the original intent of the Parties to the
fullest extent permitted by applicable law.

 

Section 6.9.                                Injunctive Relief. The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to a decree of specific performance and temporary, preliminary and
permanent injunctive relief to prevent any breach or threatened breach of this
Agreement, and to enforce specifically the terms and provisions of this
Agreement, in any action instituted in a court of competent jurisdiction,
without the posting of any bond or other undertaking, this being in addition to
any other remedy to which they are entitled at law or in equity.  Each Party
hereby irrevocably waives, in any action for specific performance, the defense
of adequacy of a remedy at law.

 

[Remainder of Page Intentionally Left Blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Shareholder Agreement to be
executed by their respective authorized officers as of the date aforesaid.

 

 

SEAGATE TECHNOLOGY PLC

 

 

 

 

 

 

By:

/s/ Stephen J. Luczo

 

Name:

Stephen J. Luczo

 

Title:

Chairman, President and Chief Executive Officer

 

 

[Signature Page to Shareholder Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Shareholder Agreement to be
executed by their respective authorized officers as of the date aforesaid.

 

 

 

SAMSUNG ELECTRONICS CO., LTD.

 

 

 

 

 

 

By:

/s/ Oh-Hyun Kwon

 

 

 

 

Name:

Oh-Hyun Kwon

 

 

 

 

Title:

President

 

 

[Signature Page to Shareholder Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

SHAREHOLDER AGREEMENT

 

DEFINITIONS AND INDEX OF DEFINED TERMS

 

1.                                      Definitions. For all purposes of and
under this Agreement, the following terms have the following meanings:

 

“Acquisition Shares” means the Ordinary Shares issued to Shareholder by Company
pursuant to the terms of the Asset Purchase Agreement.

 

“Affiliate” has the meaning set forth in the Asset Purchase Agreement.

 

“beneficial owner” (including, with correlative meaning, the terms “beneficially
own” and “beneficial ownership”) has the meaning given such term in Rule 13d-3
under the Exchange Act, and a Person’s beneficial ownership of securities will
be calculated in accordance with the provisions of such Rule; provided, however,
that (i) a Person will be deemed to be the beneficial owner of any security
which may be acquired by such Person whether within 60 days or thereafter, upon
the conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any person or (y) debt or other evidences of indebtedness, capital stock or
other securities directly or indirectly convertible into or exercisable or
exchangeable for such capital stock of such person and (ii) a Person shall be
deemed to be the beneficial owner of any securities with which a Person has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting or disposing of such securities.

 

“Board” means the Board of Directors of Company.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions located in the U.S., Ireland or Korea are authorized
or obligated by applicable law or executive order to close.

 

“Business Entity” means any Person other than a natural person or a Governmental
Entity.

 

“Closing” and “Closing Date” have the respective meanings set forth in the Asset
Purchase Agreement.

 

“Control”, “Controlling” and “Controlled by” have the respective meanings set
forth in the Asset Purchase Agreement.

 

“Economic Rights” means, with respect to a security, the right to all or any
portion of the pecuniary interest in the security, including, without
limitation, the right to receive dividends and distributions, proceeds upon
liquidation and receive the proceeds of disposition or conversion (if
applicable) of the security.

 

Appendix A-1

--------------------------------------------------------------------------------


 

“Entity” means any Person that is not a natural person.

 

“Equity Securities” means the “equity securities” (as such term is defined in
Rule 3a11-1 under the Exchange Act) of Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any supranational, national, state, municipal, local
or foreign government, any court, arbitrator, administrative agency, commission
or other governmental official, authority or instrumentality, in each case
whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, taxing or other governmental or quasi-governmental authority.

 

“Group” means any group of Persons formed for the purpose of acquiring, holding,
voting or disposing of Equity Securities which would be required under Section
13(d) of the Exchange Act, and the rules and regulations promulgated thereunder,
to file a statement on Schedule 13D pursuant to Rule 13d-1(a) of the rules and
regulations promulgated under the Exchange Act or a statement on Schedule 13G
pursuant to Rule 13d-1(c) of the rules and regulations promulgated under the
Exchange Act with the SEC as a “person” within the meaning of Section 13(d)(3)
of the Exchange Act if such group directly or indirectly beneficially owned
Equity Securities representing more than five percent (5%) of any class of
Equity Securities then outstanding.

 

“Issuer Free Writing Prospectus” has the meaning set forth in Rule 433 of the
Securities Act.

 

“Korea” means the Republic of Korea.

 

“Person” means any natural person, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.

 

“Register,” “Registered” and “Registration” refer to a registration effected by
preparing and filing a Registration Statement and the declaration or ordering of
the effectiveness of such Registration Statement.

 

“Registrable Securities” means the Acquisition Shares held by Shareholder and
any Ordinary Shares or other securities which may be issued in connection with
any stock split, dividend or combination, or any recapitalization,
reclassification or similar transaction, with respect to the Acquisition Shares.
As to any particular Registrable Securities, such Registrable Securities shall
cease to be Registrable Securities when: (i) a registration statement with
respect to the sale by Shareholder of such securities has become effective under
the Securities Act and such securities have been disposed of in accordance with
such registration statement, (ii) such securities have been transferred pursuant
to Rule 144 or (iii) such securities shall have ceased to be outstanding.

 

Appendix A-2

--------------------------------------------------------------------------------


 

“Registration Statement” means a registration statement prepared on Forms S-1,
S-3, F-1, F-3 or F-6 under the Securities Act.

 

“Representative” means, as to any Person, the directors, managers, managing
members, general partners, officers, employees, attorneys, investment banking
and financial advisors, independent accountants and any other agents and
representatives of the Person.

 

“Rule 144” means Rule 144 promulgated pursuant to the Securities Act, as such
rule may be amended or interpreted from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such rule.

 

“Rule 144 Affiliate” means an “affiliate”, as such term is defined under Rule
144.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes, if any, applicable to the sale or disposition of Registrable
Securities pursuant to this Agreement.

 

“Subsidiary” of a Person means, at the time of determination, any Business
Entity of which the securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are owned, directly or indirectly through
subsidiaries or otherwise, by such Person.

 

“Transfer” means, directly or indirectly, to offer, sell (including any short
sale), transfer, assign, pledge, encumber, hypothecate or similarly dispose of
(by merger, testamentary disposition, operation of law or otherwise), either
voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding with respect to the offer, sale (including any
short sale), transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, testamentary disposition, operation of law or
otherwise), any Acquisition Shares beneficially owned by a Person or any
interest (including any Economic Rights or Voting Rights) in any Acquisition
Shares beneficially owned by a Person. Whether or not treated as an offer or
sale of the Acquisition Shares under the Securities Act, “Transfer” shall also
include any hedging or other transaction entered into after the date hereof,
such as any purchase, sale (including any short sale) or grant of any right
(including without limitation any put or call option) with respect to any of the
Acquisition Shares or with respect to any security that includes or derives any
significant part of its value from such Acquisition Shares.

 

“Voting Rights” means, with respect to a security, the right to direct the
voting of the security with respect to any matter for which the security is
entitled to vote.

 

“Voting Securities” means the Ordinary Shares and any other securities of
Company entitled, in the ordinary course, to vote in the election of directors
of Company.

 

Appendix A-3

--------------------------------------------------------------------------------


 

2.                                      Other Defined Terms. The following terms
are defined in the Section of this Agreement set forth opposite each such
respective term below.

 

Term

 

Section

Agreement

 

Preamble

Approved Transaction

 

Section 3.1(b)(ii)

Asset Purchase Agreement

 

Recital A

Company Indemnified Parties

 

Section 4.5(b)

Controlling Person

 

Section 4.5(a)

Exercise Notice

 

Section 3.3(b)

Exercise Period

 

Section 3.3(b)

Indemnified Party

 

Section 4.5(c)

Material Pending Event

 

Section 4.1

Offered Price

 

Section 3.3(b)

Offered Shares

 

Section 3.3(b)

Parties

 

Preamble

Party

 

Preamble

Proposed Transferee

 

Section 3.3(b)

Registration Expenses

 

Section 4.3

Release Date

 

Section 3.1(b)

Registration Expenses

 

Section 4.3

Shareholder

 

Preamble

Shareholder Indemnified Parties

 

Section 4.5(a)

Shareholder Indemnified Parties

 

Section 4.4(b)

Transfer Notice

 

Section 3.3(b)

Transfer Restrictions

 

Section 3.1(b)

 

Appendix A-4

--------------------------------------------------------------------------------
